PER CURIAM:
Patrick McHugh appeals the district court’s order granting summary judgment in favor of the Mayor and City Council of Baltimore and individual Defendants Angela Butler and Andrew Moseley in this employment discrimination action pursuant to Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e-2000e-17 (West 2003 & Supp.2010). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court.* See McHugh v. Mayor and City Council of Baltimore, No. 1:09-cv-01214-BPG, 2011 WL 1135853 (D.Md. Mar. 24, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Pursuant to 28 U.S.C. § 636(c) (2006) and Fed.R.Civ.P. 73, the parties consented to the exercise of jurisdiction by the magistrate judge.